DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-2, 4-10, 12-17. 20-22 and 24-26, and Species of claim 5 in the reply filed on 8/11/2022 is acknowledged.  The traversal is on the grounds that the methods of claims 31-36 include all of the limitations of claim 1. This is not found persuasive because the special technical feature among each of the groups in the Restriction/Election Requirement dated 4/11/2022 is the multilayer composite structure of claim 1 which is taught in view of Crabb et al. (US 2016/0009910) and, therefore, because this feature is taught by the prior art, such fails to define a contribution over it and lack of unity is present a posteriori. The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/2/2020, 6/4/2021, 12/10/2021, 12/10/2021 and 7/22/2022 have been considered by the examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 8, 10, 12-16, 20 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crabb et al. (US 2016/0009910).
Regarding claim 1, Crabb teaches a multilayer composite structure having a fluoropolymer layer outer layer over a substrate layer (Pg. 1, Paragraph [0001]). The substrate layer may be formed from a polyester (“at least one polyester-based susbtrate layer”) (Pg. 3, Paragraph [0041]). Additionally, a cap layer may be placed over the substrate layer and may be formed from a variety of thermoplastic materials (“at least one polymer-based capstock layer”) (Pg. 2, Paragraph [0024]). Furthermore, one of ordinary skill in the art would appreciate that the cap layer over the substrate layer would be an outer layer with an external surface opposite the substrate layer and the substrate layer would be an inner layer as required by the claim. 
Regarding claims 2 and 5, Crabb teaches the composites as discussed above with respect to claim 1. The cap layer may be formed from alkyl methacrylates including copolymers of methyl methacrylate and 2-16 percent of one or more C1 acrylates (Pg. 2, Paragraph [0028]). 
Regarding claim 8, Crabb teaches the composites as discussed above with respect to claim 1. As discussed above, the substrate layer may be formed from polyesters which one of ordinary skill in the art would appreciate as including common polyesters including PET. 
Regarding claim 10, Crabb teaches the composites as discussed above with respect to claim 1. The substrate layer may further include impact modifiers (Pg. 3, Paragraph [0043]). 
Regarding claims 12-16, Crabb teaches the composites as discussed above with respect to claim 1. Crabb further teaches a fluoropolymer layer disposed over the cap layer which may be formed from homopolymers of polyvinylidene fluoride or copolymers of vinylidene fluoride with hexafluoropropylene such that the copolymer includes 70 to 100 weight percent vinylidene fluoride (Pg. 2-3, Paragraphs [0032]-[0037]; Claims 5-6). The fluoropolymer layer also has a thickness of from 0.25 to 5 mil (Pg. 3, Paragraph [0046]).
Regarding claim 20, Crabb teaches the composites as discussed above with respect to claim 12. A tie layer may additionally be present between the fluoropolymer layer and the cap layer (Pg. 3, Paragraph [0048]). 
Regarding claims 24-25, Crabb teaches the composites as discussed above with respect to claim 1. The cap layer may have a thickness in the range of 0.1 to 2.5 mm (3.9 to 98.4 mil) and the substrate layer may have a thickness in the range of 1 to 50 mm (39.3 to 1968.5 mil) (Pg. 1, Paragraph [0004]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crabb et al. (US 2016/0009910) as applied to claim 1 above, and further in view of Usui et al. (US 6,800,688).
Regarding claim 9, Crabb teaches the composites as discussed above with respect to claim 1. Crabb further teaches a tie layer being present between the substrate layer and the cap layer (Pg. 3, Paragraph [0049]).
Crabb is silent with respect to the substrate layer further comprising at least one of an ethylene-acrylic ester-maleic anhydride copolymer, and ethylene-acrylic ester-glycidyl methacrylate copolymer, or an ethylene-acrylic ester copolymer.
Usui teaches a modified polyolefin resin with improved adherence to the surface of a susbtrate including polyester susbtrates (Col. 1, Lines 8-12; Col. 7, Lines 46-49). The resin includes polyolefins including ethylene, unsaturated polycarboxylic acids and their derivatives such as maleic acid and (meth)acrylic esters (Col. 3, Line 66-Col. 4, Line 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the substrate layer and the cap layer of Crabb such that the substrate layer includes a tie layer between the substrate layer and the cap layer in order to improve adhesion to the polyester substrate as taught by Usui such that the tie layer is formed from a resin including ethylene, maleic acid and a (meth)acrylic ester. 
Regarding claim 17, Crabb teaches the composites as discussed above with respect to claim 1. Crabb further teaches a tie layer being present between the substrate layer and the cap layer (Pg. 3, Paragraph [0049]).
Crabb is silent with respect to a tie layer being present between the substrate layer and the cap layer and the tie layer comprising at least one of an ethylene-acrylic ester-maleic anhydride copolymer, and ethylene-acrylic ester-glycidyl methacrylate copolymer, or an ethylene-acrylic ester copolymer.
Usui teaches a modified polyolefin resin with improved adherence to the surface of a susbtrate including polyester susbtrates (Col. 1, Lines 8-12; Col. 7, Lines 46-49). The resin includes polyolefins including ethylene, unsaturated polycarboxylic acids and their derivatives such as maleic acid and (meth)acrylic esters (Col. 3, Line 66-Col. 4, Line 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the substrate layer and the cap layer of Crabb such that the substrate layer includes a tie layer between the substrate layer and the cap layer in order to improve adhesion to the polyester substrate as taught by Usui such that the tie layer is formed from a resin including ethylene, maleic acid and a (meth)acrylic ester. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Crabb et al. (US 2016/0009910) in view of Usui et al. (US 6,800,688) as applied to claim 17 above, and further in view of Crabb et al. (US 2016/0046102).
Regarding claim 26, Crabb teaches the composites as discussed above with respect to claims 1 and 17. As discussed above, a tie layer formed from a resin including ethylene, maleic acid and a (meth)acrylic ester is placed between the susbtrate layer and the cap layer in order to improve adhesion. 
Crabb is silent with respect to the thickness of the tie layer being between 0.25 and 10 mils thick. 
Crabb (‘102) teaches a multilayer polymeric structure with a polyolefinic based layer and an acrylic based layer attached via a tie layer between the two (Abstract). The tie layer is formed from modified olefinic polymers (Pg. 3, Paragraph [0035]). The thickness of the tie layer is in the range of 0.05 to 1 mm (1.96 to 39.3 mils) (Pg. 4, Paragraph [0054]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the tie layer as taught by Crabb and Usui such that the tie layer has a thickness in the range of 1.96 to 39.3 mils as taught by Crabb (‘102) such that both Usui and Crabb (‘102) teach the use of modified olefinic adhesive/tie layers in polymeric structures. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Crabb et al. (US 2016/0009910) as applied to claim 20 above, and further in view of Tsai (US 6,306,503).
Regarding claims 21-22, Crabb teaches the composites as discussed above with respect to claim 20. 
Crabb is silent with respect to the tie layer between the fluoropolymer layer and the cap layer comprising at least one of a styrenic block copolymer, ethylene-acrylic ester-maleic anhydride copolymer, and ethylene-acrylic ester-glycidyl methacrylate copolymer, or an ethylene-acrylic ester copolymer, or a mixture thereof.
Tsai teaches multilayer fluoropolymer films (Col. 1, Lines 12-14). The fluoropolymer films include at least one fluoropolymer layer, at least one thermoplastic layer and an intermediate adhesion layer between the two (Col. 1, Line 63-Col. 2, Line 1). The intermediate adhesive layer may be formed from a combination of functionalized olefins and styrene block copolymers (Col. 3, Lines 1-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the tie layer of Crabb such that it is formed from a combination of a functionalized olefin and a styrene block copolymer in order to improve adhesion between a fluoropolymer layer and a thermoplastic layer as taught by Tsai.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783